DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/11/2022 has been entered. 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, and 3-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hack (US 2018/0040676) in view of Zuo (US 2021/0233449) and Chuang (US 11,030,933) and further in view of Bae (US 2021/0049980).
Regarding claims 1, 11, and 17  Hack teaches A displaying method for displaying an image on a displaying panel which comprises a first area having a first resolution and a second area having a second resolution lower than the first resolution (Fig. 4B high resolution area and low resolution area), comprising:
determining a part of the first area as a third area, wherein the third area is adjacent to the second area (Fig. 4B shows transitional resolution area as a third gradual resolution area [0051]);
applying an adjustment to the third area, so that a third resolution applicable in the third area is between the first resolution and the second resolution (Fig. 4B and [0051] teaches that transitional resolution area is between a high resolution and a low resolution area to gradually transition the resolution between the high and low resolution areas.; and displaying the image according to corresponding resolutions in the first, the second and the third areas of the displaying panel, respectively ([0051] teaches that transitional resolution area is between a high resolution and a low resolution area to gradually transition the resolution between the high and low resolution areas. Therefore it is obvious the image would be displayed based on the resolution of each area.). Although Hack teaches the limitations as discussed above, he fails to explicitly teach an adjustment technique to change the resolution of a third area to settle between a first resolution and a second resolution.
	However in the same field of displaying an image based on resolution Zuo teaches a gamma correction method and apparatus where sub-areas have different resolutions and an adjustment technique (i.e. mask) is used to make resolution of one sub-area (third area) applicable to be between a second sub-area resolution (first area) and an image resolution (second area) ([0055-0056][0065] teaches that display brightness of a low resolution area will be changed to display brightness of a high resolution are when display an image having the same image resolution as the low resolution area. Figs. 2-4 and the respective description teach the method of gamma correction and gray scale, and mapping relationships to correct the difference in resolution to the sub-areas) wherein the pixel intensity of the first area is higher than a pixel intensity of the second area (brightness of high-resolution area greater than brightness of low resolution area [0065].).
	Therefore it would have been obvious to one of ordinary skill in the art to combine the display have multiple resolution areas as taught by Hack with method of correcting resolution are multiple display areas as taught by Zuo. This combination would provide a system capable of displaying images without distortion perceived by the user. Although the combination teaches masking the resolution of an area for correcting image distortion. 
	However in the same field of displaying an image with different resolutions Chuang teaches masking a resolution of an area for correcting image distortion around the area (Col. 1 lines 30-48).
	Therefore it would have been obvious to one of ordinary skill in the art to combine the display have multiple resolution areas as taught by Hack with method of correcting resolution are multiple display areas as taught by Zuo and the method of sub pixel rendering as taught by Chuang. This combination would provide a system capable of displaying images without distortion perceived by the user. Although the combination teaches the method as discussed above, they fail to teach adjust a brightness of the third area so that the brightness of the third area is between a brightness of the first area and a brightness of the second area.
	However in the same field of driving a display with improved image quality, Bae teaches a controller and display device with a method that adjusts a brightness of the third area so that the brightness of the third area is between a brightness of the first area and a brightness of the second area ([0165-0168][0177] Figs. 13-14 the second display area DA1 has a higher luminance than the first display area DA2 and the border area BA has a luminance between the two.).
Therefore it would have been obvious to one of ordinary skill in the art to combine the display have multiple resolution areas as taught by Hack with method of correcting resolution are multiple display areas as taught by Zuo and the method of sub pixel rendering as taught by Chuang and the method of brightness adjustment as taught by Bae. This combination would provide a system capable of displaying images without distortion perceived by the user.
	Regarding claims 3, 12, and 18  Zuo teaches adjusting a brightness of the second area (first sub-area) and a brightness of the third area (one of the sub-area) when the first area (image resolution)  is a standard area; and adjusting the brightness of the first area and the brightness of the third area when the second area is a standard area (Fig. 2 step 203 and subsequent Figs. 3-4 teach the how the system will adjust the brightness of a sub area to be in accordance with another sub area.) Hack teaches adjusting a first, second, and third sub-area to gradually ([0051]).\
	Regarding claims 4 and 13, Zuo teaches adjusting a brightness of the third area (one of the sub-areas) by adjusting a RGB gray scale of a data input to the third area before a SPR (sub pixel rendering) ([0074-0076]). 
	Regarding claim 5, Chuang teaches adjusting a brightness of the third area (target sub-pixel area) by adjusting a RGB gray scale of a data input to the third area after a SPR (sub pixel rendering) (Col. 1 lines 30-65). 
	Regarding claims 6 and 19, Zuo teaches adjusting a brightness of the third area by adjusting a RGB gamma value input to the third area (Fig. 2 step 203 and subsequent Figs. 3-4 teach the how the system will adjust the brightness of a sub area to be in accordance with another sub area.) 
	Regarding claims 7 and 14, Zuo teaches adjusting a brightness of the third area by adjusting an output voltage value (amplitude) or a flickering frequency input to the third area ([0019][0077).
	Regarding claim 8, Chuang teaches applying the mask to the third area (sub-pixel area) before a SPR (sub-pixel rendering) adjustment (Col. 1 lines 39-48, teach a mask is applied with weight, which correspond to sub-pixel luminance, which are transformed into rendered gray levels and the display panel is driven based on the rendered gray levels. It is understood that driving the panel based on rendered gray levels is the SPR adjustment, therefore the mask is applied before the panel is driven.).
	Regarding claim 9, Chuang teaches applying the mask to the third area (sub-pixel area) after a SPR (sub-pixel rendering) adjustment (Col. 1 lines 39-48, teach a mask is applied with weight, which correspond to sub-pixel luminance, which are transformed into rendered gray levels and the display panel is driven based on the rendered gray levels. It is understood that driving the panel based on rendered gray levels is the SPR adjustment, therefore once the system repeats the process the mask is applied again.).
	Regarding claims 10, 15, Chuang teaches adjusting a weighting of the mask in combination with an adjustment of brightness (luminance) of the third area (sub-pixel area) (Col. 1 lines 39-44 teach the weigh is adjusted based on a rendered luminance).
	Regarding claim 16, Chuang teaches wherein the wherein the mask comprises a plurality weighting values with a regular pattern (Col. 5 lines 26-45).
	Regarding claim 20, Chuang teaches adjusting a weighting of the mask in combination with an adjustment of brightness (luminance) of the third area (sub-pixel area) (Col. 1 lines 39-44 teach the weigh is adjusted based on a rendered luminance), wherein the wherein the mask comprises a plurality weighting values with a regular pattern (Col. 5 lines 26-45).
Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRE L MATTHEWS whose telephone number is (571)270-5806. The examiner can normally be reached Mon-Fri 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on 571-272-7764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDRE L MATTHEWS/ Primary Examiner, Art Unit 2621